C. A. 2d Cir. Application for a partial stay of the judgment of the United States District Court for the Eastern District of New York, case No. CV-83-0457, as set forth in the order of January 31, 1984, presented to Justice Marshall, and by him referred to the Court, is granted pending the disposition by this Court of the petition for writ of certiorari. Should the petition for writ of certiorari be denied, this stay terminates automatically. In the event the petition for writ of certiorari is granted, this stay shall continue pending the sending down of the judgment of this Court.